Citation Nr: 0200726	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  01-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. The propriety of the initial noncompensable disability 
evaluation for the residuals of a fractured of the right 
fifth metatarsal.

2.  Entitlement to service connection for arthritis of the 
right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the Philadelphia, 
Pennsylvania Regional Office (RO), which granted service 
connection for the residuals of a fractured right fifth 
metatarsal and determined that the disability would be rated 
as noncompensably disabling, and from a March 2001 decision 
which denied service connection for arthritis of the right 
great toe.

As the veteran has disagreed with the initial evaluation 
assigned for a fracture of the right fifth metatarsal, the 
Board has recharacterized that issue as involving the 
propriety of the assignment of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In October 2001, the veteran testified in a videoconference 
hearing before N. R. Robin, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript 
of the hearing is of record.


REMAND

The Board notes that during his October 2001 hearing, the 
veteran testified that he had been receiving treatment for 
right foot disorders through the Philadelphia VA Medical 
Center (VAMC) since early 2001.  He indicated that he had 
initially reported for treatment every two weeks, then once 
per month.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Records of such treatment should be obtained and associated 
with the claims folder.

Moreover, the RO appears to have determined that the 
veteran's residuals of a fractured right fifth metatarsal are 
noncompensably disabling based on a February 2001 VA 
examination.  There, the examiner stated that the veteran did 
not appear to suffer from functional impairment of the 
ordinary activities of daily living.  However, there is 
conflicting evidence of record.  A May 2000 letter from 
Joseph Bernstein, M.D., indicates that the veteran suffered 
from pain in the dorsum of the lateral side of his right 
foot.  Dr. Bernstein also noted a rotational mal-alignment of 
the veteran's right fifth metatarsal.  He stated that while 
occupational overuse may have caused the veteran's foot pain, 
it was equally plausible that the foot pain was a result of 
gait disturbance brought on by the in-service injury.

The veteran contends that the residuals of his fractured 
right fifth metatarsal include constant dull pain, increased 
pain on use, and instability.  He has testified that the pain 
worsens with weight bearing, and that he has had to curtail 
many of his daily activities because of his service-connected 
disability.  However, neither the VA examination report nor 
the report of the veteran's private physician contains an 
adequate assessment of the impairment caused by the veteran's 
service-connected right foot disability, particularly with 
respect to functional impairment due to pain, during flare-
ups and on repeated use.  Therefore, the examination report 
is not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The Board also notes that although the VA examiner opined 
that the veteran's osteoarthritis of the right great toe was 
not related to the fracture of the right fifth metatarsal, he 
provided no opinion regarding the nature, extent, and 
etiology of the osteoarthritis.

In addition, the Board notes that the veteran's February 2001 
VA examination did not include a review of the claims folder 
by the examiner.  The examiner clearly states that at the 
time of his report, which was dictated two days subsequent to 
the examination, the veteran's claims folder had not been 
made available for his review.  The RO should therefore take 
the necessary measures to ensure that the veteran's claims 
folder is made available to the examiner prior to any future 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, the veteran has raised the issue of entitlement to 
an extraschedular rating for his service-connected residuals 
of fractured right fifth metatarsal.  The RO has not yet 
considered the assignment of an extraschedular rating, and 
should do so on remand.  See Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  
To this end, the veteran should be requested to provide 
evidence which establishes "marked interference with 
employment" or frequent periods of hospitalization due to 
the service-connected disability.  

In light of these circumstances, the Board has concluded that 
further development is required.  This case is therefore 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his right 
foot disabilities in recent years.  On 
receipt of the requested information and 
any necessary authorization, the RO 
should attempt to obtain a copy of all 
identified records not currently 
associated with the claims folder.  
Specifically, records from the 
Philadelphia VAMC and from Dr. Bernstein 
should be sought.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  The veteran should also be requested 
to provide evidence related to 
interference with employment, preferably 
from his employer, such as information 
about time lost due to the right foot 
disability and/or concessions made to him 
on account of such disability.  

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected residuals of 
right fifth metatarsal fracture, and to 
determine the nature, extent, and 
etiology of the arthritis of the 
veteran's right great toe.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  All applicable tests should be 
performed.


Fracture of the Right Fifth 
Metatarsal
The examiner should describe all 
symptomatology due to the veteran's 
service-connected right fifth 
metatarsal fracture, and  the degree 
of disability should be expressed as 
moderate, moderately severe, or 
severe.

The examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  
Tests of joint movement against 
varying resistance should be 
performed. The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups) 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner should also 
provide an opinion concerning the 
impact of this disability on the 
veteran's ability to work.

Arthritis of the Right Great Toe
Based upon the documented history 
and the examination results, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the veteran's 
arthritis of the right great toe is 
etiologically related to his 
military service.

5.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected right foot 
disability, the RO should consider DeLuca 
v. Brown, 8 Vet.App. 202 (1995), 38 
C.F.R. §§ 4.40 and 4.45.  
Consideration should also be given to 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether the case should be forwarded to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




